DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of claim 1 including “wherein said barrier-layer-non-adjacent-magnetic-layer is constituted by a magnetic material film serving as an in-plane axis of easy magnetization, and is a film mainly including Co, a laminated layer film mainly including Co, or an alloy film mainly including Co, and said laminated layer film has a laminated layer structure of
two or more layers” is unclear.  The term “mainly”  with regards to a laminated layer film mainly including Co, or an alloy film mainly including Co is inconsistent with the specification.  The term “mainly” implies a concentration or % of Co (cobalt).  The specification states:[0026]”Herein, the films having different magnetic characteristics denote alloy films or laminated layer films having different various characteristics such as magnetic anisotropy and saturation magnetization. Generally, by changing the material, the composition, and the adjacent materials, it is possible to manufacture films having different magnetic characteristics with ease.” Furthermore, the specification states: [0028]”Specific examples thereof may include a film including at least Co, a laminated layer film including at least Co, and an alloy film including at least Co or Mn. Mention may be made of a Co film, a Co/Pt laminated layer film, a Co/Pd laminated layer film, a Co/Ni laminated layer film, a CoPt alloy film, a CoPd alloy film, a CoNi alloy film and Mn type ordered alloys such as Mn-Al, Mn-Ga, and Mn-Ge. The laminated layer film has a laminated layer structure of two or more layers, and may only be a material which has perpendicular magnetic anisotropy, and can be adjusted so as to have an in-plane axis of easy magnetization according to the film thickness, the film formation conditions, the composition, and the like. For the Co film, the CoPt alloy film, the Co/Pt laminated layer film, the CoPd alloy film, the Co/Pd laminated layer film, the CoNi alloy film, the Co/Ni laminated layer film, and the like, the magnetic characteristics may be adjusted by appropriately adding another or more elements to each layer material, and the electric material characteristics, and the like may be improved by adding one or more elements such as B, C, N, O, Al, Si, P, Ga, and Ge.” However there is no mention of “a laminated layer film mainly including Co, or an alloy film mainly including Co”.  To further prosecution, the examiner refers to the specification and considers wherein said barrier-layer-non-adjacent-magnetic-layer is a film mainly including Co.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s)1,4,6,7,8,9,11, & 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US Pub no. 2019/0165254 A1)
Regarding claim 1, Lee et al discloses a magnetoresistance effect element, comprising: a channel layer (20)[0035], a recording layer (34 and 38 of 44) disposed adjacent to said channel layer(20)[0037], and including a ferromagnetic substance[0037], and a barrier layer(50) disposed adjacent to said recording layer(34 and 38 of 44)  on an opposite side thereof to said channel layer(20) fig. 1-3, and constituted by an insulator[0038], wherein said recording layer (34 and 38 of 44) has at least two or more magnetic layers including films having different magnetic characteristics[0037], wherein said two or more magnetic layers consist of one barrier-layer-adjacent- magnetic- layer (38) disposed adjacent to said barrier layer(50), and one or more barrier-layer-non-adjacent- magnetic-layers(34) that are not adjacent to said barrier layer(50), wherein a magnetization direction of both of said barrier-layer-adjacent-magnetic-layer and said barrier-layer-non-adjacent-magnetic-layers(34 and 38 of 44)  is in parallel with a film surface  and is variable[0042], wherein a current (I)in a direction substantially in parallel with said recording layer(34/38 of 44) is introduced to said channel layer(20)(fig. 5), thereby making a magnetization direction of said recording layer reversal[0042], and
wherein said barrier-layer-non-adjacent-magnetic-layer(34) is constituted by a magnetic material film serving as an in-plane axis of easy magnetization, and is a film mainly including Co[0036][0037]
Regarding claim 4, Lee et al discloses wherein said barrier-layer-non-adjacent-magnetic-layer includes at least Fe(38), and said barrier layer(50) includes at least O[0037][0038].
Regarding claim 6, Lee et al discloses wherein said channel layer(20) has a heavy metal[0035].
Regarding claim 7, Lee et al discloses wherein a longitudinal effective field to be applied to said recording layer(44) from a direction perpendicular to a film surface of said channel layer(20) due to introduction of a current to said channel layer(20) makes the magnetization direction of said recording layer reversal[0042].
Regarding claim 8, Lee et al discloses wherein an axis of easy magnetization of said recording layer (44) is in a direction at within +/-25° with respect to a direction of said current (Ic) (fig. 5).
Regarding claim 9, Lee et al discloses wherein said channel layer has a shape extended in the direction of said current to be introduced, and said recording layer (44)has substantially a two-fold symmetric shape in a recording layer plane(fig. 5), and a longitudinal direction has a component in the direction of said current(Ic)(fig 5).
Regarding claim 11, Lee et al discloses A magnetic memory comprising the magnetoresistance effect element according to claim 1(fig. 1-3 and fig. 5).
Regarding claim 12, Lee et al discloses a magnetoresistance effect element, comprising: a channel layer(20) [0035], a recording layer(34 and 38 of 44)  disposed adjacent to said channel layer(20), and including a ferromagnetic[0037], and a barrier layer (50)disposed adjacent to said recording layer(34 and 38 of 44)  on an opposite side thereof to said channel layer(20), and including an insulator[0038] fig. 5, wherein said recording layer(34 and 38 of 44)  has at least two or more magnetic layers including films having different magnetic characteristics[0037], wherein said two or more magnetic layers consists of one barrier-layer-adjacent- magnetic-layer (38)disposed adjacent to said barrier layer(50), and one or more barrier-layer-non-adjacent- magnetic-layers(34) not adjacent to said barrier layer(50), wherein a magnetization direction of both of said barrier-layer-adjacent-magnetic-layer and said barrier-layer-non-adjacent-magnetic-layers(34 and 38 of 44)  is in parallel with a film surface 
and is variable[0042], wherein a current (Ic)in a direction substantially in parallel with said recording layer (34 and 38 of 44) is introduced to said channel layer(20), thereby making a magnetization direction of said recording layer(34 and 38 of 44)  reversal[0042], and wherein said at least one or more barrier-layer-non-adjacent-magnetic-layers  include a magnetic material film having perpendicular magnetic
anisotropy, and serving as an in-plane axis of easy magnetization[0036][0066].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub no. 2019/0165254 A1) in view of Saito (US Pub no. 2004/0100855 A1)
Regarding claim 5, Lee et al discloses Lee et al discloses all the claim limitations of claim 1 but fails to teach wherein a non-magnetic insertion layer is inserted between said two or more magnetic layers forming said
recording layer.
However, Saito et al teaches a non- magnetic layer (3b) [0072].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee et al with the teachings of Saito et al such that a non-magnetic insertion layer is inserted between said two or more magnetic layers forming said recording layer results so that anti-ferromagnetic or ferromagnetic exchange coupling exists.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub no. 2019/0165254 A1) in view of Sengupta (US Pub no 2017/0330070 A1).


 	Regarding claim 10,  Lee et al discloses all the claim limitations of claim 1 but
fails to teach wherein a pulse width of the current to be introduced to said channel layer is 0.3 to 10 nanoseconds.
However, Sengupta et al discloses a pulse width of the current to be introduced
to said channel layer is 0.3 to 10 nanoseconds [0029]. It would have been obvious to
one of ordinary skill in the art before the effective filing date of the invention to modify
Lee et al with the teachings of Sengupta et al facilitates fast and energy-efficient
threshold operation for deterministic “easy —axis switching.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,4-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813